DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1, 4, 5, and 19-23) and species election of the organic carboxylic acid propionic acid, wherein the cocrystal has an X-ray powder diffractogram that comprises characteristic peaks at approximately 3.2 and 4.7 ± 0.3 degrees 2 theta (Cu-Ka radiation, k = 1.5406 A, in the reply filed on October 29, 2021 is acknowledged with appreciation. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
As a result of Applicant’s species election, organic carboxylic acids of claims 1, 4, 5, 19 and 20 other than propionic acid are presently withdrawn from consideration as directed to nonelected species, and claims 22 and 23 are withdrawn in full.
	Claims 1, 4, 5 and 19-21 are under examination in the instant Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The term "appropriate" in claim 19 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	“Appropriate” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed.  Presumably, the composition of claim 19 is a pharmaceutical composition comprising a pharmaceutically acceptable excipient or carrier.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 4, 5, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al., Bull. Chem. Soc. Japan 1993 (hereafter referred to as “Toda et al.”), cited on Applicant’s IDS of April 8, 2020.
	Instant claim 1 is directed to a cocrystal of beta-sitosterol or a pharmaceutically acceptable ester thereof or an edible acceptable ester thereof and an organic carboxylic acid conformer selected from the group consisting of L-lactic acid, propionic acid, zymonic acid, succinic acid, ascorbic acid, gallic acid, 2,4- dihydroxybenzoic acid, 3,4-dihydroxybenzoic acid, 3-hydroxybenzoic acid, 4-hydroxy-benzoic acid and 3,5-dihydroxybenzoic acid, (more specifically, propionic acid (claim 21), wherein when the organic carboxylic acid conformer is propionic acid, then the cocrystal is a hydrate that is characterized by having a X-ray diffractogram that comprises characteristic peaks at 3.2 and 4.7 ± 0.3 degrees 2 theta at a Cu-Kradiation, 1.5406 A. Claim 4 is drawn to the cocystal of claim 1, and limits the Claim 5 is drawn to the cocystal of claim 1, and further limits the cocrystal by its X-ray diffractogram. Claim 21 is drawn to the cocrystal of claim 1, wherein the cocrystal is a hydrate crystal form characterized by having a X-ray diffractogram that comprises characteristic peaks at 3.2 and 4.7 ± 0.3 degrees 2 theta at a Cu-K radiation, k = 1.5406 A; and wherein the cocrystal is obtainable by a process which comprises: (a"") mixing the beta-sitosterol with a water-miscible organic solvent in the presence of propionic acid; and (b"") isolating the cocrystal thus obtained.

	Toda et al. disclose the properties of crystalline inclusion complexes (i.e. cocrystals) of steroids with a variety of guest compounds, in particular the steroid sitosterol (note that beta-sitosterol is also known as sitosterol), at page 322, compound 4:

    PNG
    media_image1.png
    160
    209
    media_image1.png
    Greyscale
. Toda et al. teach cocrystals of steroid compound 4 with a variety of guest compounds in Table 1 at page 321, specifically naming the cocrystal of sitosterol and propionic acid (C2H5COOH), see under “(c) Complexes of 4,” the fifth compound in the right column.
 	Toda et al. discuss the preparation of said inclusion complexes at page 322, right column, paragraph 2, i.e. when the inclusion partner is liquid at room temperature (which all of the above compounds are), then the beta-sitosterol is recrystallized from 
	As such, Toda et al. teach the cocrystal of beta-sitosterol and propionic acid, but do not teach the specific properties (i.e. X-Ray diffractogram peaks etc) of said cocrystal that are instantly recited in claim 1.
	Yet, Toda et al. teach the same process of preparation of said cocrystal that is instantly recited in claim 21, i.e. specifically crystallisation of beta-sitosterol from neat propanoic acid and as such, the cocrystal of Toda et al. is characterized by an X-ray diffractogram comprising the same characteristic peaks that are instantly recited in claim 1.  And, as stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  In the instant case, the X-ray diffractogram peaks recited by claims 1, 5, and 21 are merely a property of the cocrystal prepared by the process as taught by the prior art discussed above.  
	As such, claims 1, 4, 5, and 21 are rejected as prima facie obvious.

	Claim 19 is drawn to a composition comprising an effect amount of the cocrystal of claim 1, together with an appropriate acceptable excipient or carrier. Claim interpretation: the examiner presumes that the composition of claim 19 is a pharmaceutical composition comprising an acceptable excipient or carrier.
	Yet, preparing a pharmaceutical composition comprising the known cocrystal of beta-sitosterol and propionic acid is recognized as within the ordinary capabilities of one skill in the art.
	As such, claim 19 is prima facie obvious.

	Claim 20 is drawn to the cocrystal of claim 1, for use in the prophylaxis and/or treatment of a disease or condition which involves an alteration of lipid metabolism, circulating levels of lipids in the blood and/or lipid composition in tissues and organs.
	The examiner reminds Applicants that the preamble recites a cocrystal, and while the use of a descriptive clause, i.e. “for use…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	Therefore, claim 20 is prima facie obvious.

Conclusion
10.	In conclusion, claims 1, 4, 5 and 19-23 are present in the application. Claims 18, 22 and 23 are presently withdrawn from consideration as drawn to a non-elected invention or species. Claims 1, 4, 5, and 19-21 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611